 Case: 1:18-cv-00596-SJD-SKB Doc #: 14 Filed: 10/05/18 Page: 1 of 2 PAGEID #: 40



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION
                                  CINCINNATI, OH

ZOBELE MEXICO, S.A. DE C.V.                  :     Case No. 1:18-cv-00596-SJD
                                             :
               Plaintiff,                    :     Judge Susan J. Dlott
                                             :
   vs.                                       :     CORPORATE DISCLOSURE
                                             :     STATEMENT
TSS TECHNOLOGIES, INC.,                      :
                                             :
               Defendant.                    :


         Pursuant to the Corporate Disclosure Statement provisions in Federal Rule of

Civil Procedure 7.1, Defendant TSS Technologies, Inc., a non-governmental corporate

party, files this disclosure statement:

         There is no parent corporation or any publicly held corporation owning 10% or

more of its stock.

                                                   Respectfully submitted,

                                                   /s/ Darren W. Ford
Of Counsel:                                        Darren W. Ford (0086449)
                                                   Trial Attorney
GRAYDON HEAD & RITCHEY LLP                         GRAYDON HEAD & RITCHEY LLP
312 Walnut Street                                  2400 Chamber Center Dr., Suite 300
Suite 1800                                         Ft. Mitchell, KY 41017
Cincinnati, OH 45202                               Phone: (859) 578-7263
Phone: (513) 629-6464                              Fax:     (859) 578-3073
Fax:     (513) 651-3836                            Email: dford@graydon.law

                                                   ATTORNEYS TSS TECHNOLOGIES, INC.
 Case: 1:18-cv-00596-SJD-SKB Doc #: 14 Filed: 10/05/18 Page: 2 of 2 PAGEID #: 41



                           CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Corporate Disclosure Statement of TSS
Technologies, Inc. was filed via the Court’s CM/ECF system this 5th day of October,
2018, which will serve electronic notification on all counsel of record.

                                               /s/ Darren W. Ford
                                               Darren W. Ford (0086449)




9029032.1




                                       -2-
